DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 recites “a method comprising….. executing… an analytics engine for.” However, it is unclear what the method steps are, as the steps after the “for” statement is intended use.   
Claims 16-21, are rejected based on dependency to claim 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 10, and 17, recite the FPGA (i.e. field-programmable gateway) is implemented by field-programmable gateway which does not further the limit the claim but rather repeats itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a system comprising an analytics engine for receiving events, and analyzing the events to perform one or more tasks. These limitations, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor; a baseboard management controller; a FPGA” nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the generic computer components (i.e. “a processor; a baseboard management controller; a FPGA”) in the context of this claim encompasses receiving and analyzing events. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. 
In particular, the claim only recites these additional elements “execute an analytics engine” 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The “execute an analytics engine” is recited at a high level of generality (i.e. general means of executing). Executing an engine for receiving events and analyzing events is a form if insignificant extra-solution activity. Thus, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-7 are dependent claims rejected for the same reasons as claim 1. Furthermore, the claims do not add additional elements and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 8, is rejected for the same reasons as claim 1. Claims 9-14, are dependent claims rejected for the same reasons as claim 8. Furthermore, the claims do not add additional elements and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 15, is rejected for the same reasons as claim 1 and 8. Furthermore, the claims do not add additional elements and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 17-21, are dependent claims rejected for the same reasons as claim 15. Furthermore, the claims do not add additional elements and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munjal et al. (U.S. PG PUB 2018/0321719).
Regarding claim 1, Munjal teaches an information handling system comprising: 
a processor (see ¶[0046] processor); 
a baseboard management controller (see Fig. 6 BMC, 603); and 
a field programmable gate array (FPGA) communicatively coupled to the baseboard management controller (see Fig. 6 FPGA Sensor 606) and 
The following is intended use and has not patentable weight see MPEP 2111.02, however, examiner is citing how the art reads on the claims for compact prosecution: 
configured to execute an analytics engine (see ¶ [0036] “BMCs 503 forwards the requested SEL data for each server blade to the respective chassis manager 501, 502, which analyzes the data received from all the server blades and send its results to next chassis manager in the hierarchy.”) for receiving events from the baseboard management controller (see ¶[0037] “Although the examples above were directed to analyzing critical temperatures in CPUs, it will be understood that the same methods of temperature data collection and analysis may also be applied to any other server component. BMC 603 collects temperature data from server components, such as critical temperature events from a CPU sensor 604, and records the data as events in SEL 609.”); and 
analyzing the events to perform one or more tasks based on the events (see ¶[0038] “Periodically or in response to a SEL read request, BMC 603 sends critical temperature data to chassis manager 610. Chassis manager 610 may use that data, for example, to adjust chassis fan control 611. Chassis manager 610 may also send the critical temperature data to a chassis manager master 612 for the cluster. This method of collecting critical temperature data enables thermal control improvements both at a local chassis level and at the cluster level or above.”).
Regarding claim 2, Munjal teaches wherein the one or more tasks comprise one or more of predictive failure analysis and communication of notifications (see ¶[0018] “Understanding that failures are expected in a cloud services datacenter, engineers must change their emphasis from designing to extend time between failures to designing to reduce the Time To Recover (TTR) from failures. If failures are expected, the most important objective is to detect the failures quickly and to develop coping strategies that minimize their effects on customers. A Resilience Modeling and Analysis (RMA) methodology for cloud service datacenters prioritizes the areas of detection, mitigation, and recovery from failures, which are significant factors in reducing TTR.” See ¶[0045] “For example, if many of the listed servers are located in the same chassis, that may indicate an equipment issue such as a cooling fan failure. Alternatively, if many of the servers are located across the same cluster, that may indicate an environmental issue, such as an increase in outside air temperature.”).
Regarding claim 3, Munjal teaches wherein the FPGA is implemented using a field-programmable gate array (see ¶ [0037] FPGA).
Regarding claim 4, Munjal teaches wherein the baseboard management controller is further configured to enable an analytics persona on the FPGA that enables the FPGA to execute the analytics engine (see ¶[0018] “A Resilience Modeling and Analysis (RMA) methodology for cloud service datacenters prioritizes the areas of detection, mitigation, and recovery from failures, which are significant factors in reducing TTR.”).
Regarding claim 5, Munjal teaches wherein the baseboard management controller is further configured to: obtain training data from a network share communicatively coupled to the baseboard management controller (see ¶ [0041] “By looking at the patterns of temperature excursion data across thousands of servers, the datacenter service provider can perform Root Cause Analysis (RCA) to identify design, environmental, and/or manufacturing factors that cause the temperature excursions.”).
Regarding claim 6, Munjal teaches wherein the baseboard management controller is further configured to enable multiple analytics personas on the FPGA, to allow the FPGA to execute multiple analytics operations (see ¶ [0045] “The information in table 700 can be analyzed to identify patterns and to apply appropriate mitigations. For example, if many of the listed servers are located in the same chassis, that may indicate an equipment issue such as a cooling fan failure. Alternatively, if many of the servers are located across the same cluster, that may indicate an environmental issue, such as an increase in outside air temperature. The entries in rows 707 and 708 indicate that those servers experienced temperature excursions on both CPUs. Information regarding these servers may be analyzed to determine if a design flaw is causing servers of that type to experience CPU thermal excursions in addition to or instead of equipment and environmental issues. Appropriate mitigations can be applied both immediately and in the future, such as repairing equipment, updating fan control software, improving the design of future servers, etc.”).	
Regarding claim 7, Munjal teaches wherein functionality of the FPGA is shared by the baseboard management controller and at least one other information handling resource (see ¶[0037] “FIG. 6 is a block diagram illustrating how temperature data may be collected and used in one embodiment. A chassis 601 hosts a plurality of server blades 602. Each server has a baseboard management controller 603. Additionally, server 602 may have other components, such as CPUs, DIMMS, FPGAs, mezzanine cards, and/or a motherboard. Each of these components may have a temperature sensor 604-608 or other temperature reporting capability. Although the examples above were directed to analyzing critical temperatures in CPUs, it will be understood that the same methods of temperature data collection and analysis may also be applied to any other server component. BMC 603 collects temperature data from server components, such as critical temperature events from a CPU sensor 604, and records the data as events in SEL 609.”).
	Regarding claim 8, is an independent FPGA claim corresponding to system claim 1 above, therefore, is rejected for the same reasons as claim 1.	
Regarding claim 9-14, are FPGA claims corresponding to system claims 2-7 above, respectively, therefore, is rejected for the same reasons as claims 2-7.
	Regarding claim 15, is an independent method claim corresponding to system claim 1 above, therefore, is rejected for the same reasons as claim 1.	
Regarding claim 16-21, are method claims corresponding to system claims 2-7 above, respectively, therefore, is rejected for the same reasons as claims 2-7.	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding 112(b) and 101, applicant has not resolved the issues, and rejections remain. See above for details.


Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194